Citation Nr: 0414741	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He participated in the Normandy, Northern 
France, Ardennes, Rhineland, and Central Europe Campaigns.  
The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the RO 
that denied service connection for the cause of the veteran's 
death.  



FINDINGS OF FACT

1.  During his lifetime the veteran was service-connected for 
myositis of the lumbar muscles, evaluated as 10 percent 
disabling since the day following his discharge from service 
in October 1945.  He had no other adjudicated service-
connected disabilities.

2.  The veteran died in August 2002.  The immediate cause of 
death was E. Coli urosepsis, due to immobility, due to 
multiple strokes with rheumatoid arthritis; rheumatoid 
arthritis with muscle inflammation was a significant 
condition contributing to death.  

3.  The evidence is against a finding that any of the 
disabilities that caused or contributed to the veteran's 
death are related to a disease or injury during service.

4.  The service connected myositis did not cause or 
contributed to the veteran's death.


CONCLUSION OF LAW

The veteran did not die of a service connected or compensable 
disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a letter dated in November 2002, the RO informed the 
claimant of the evidence needed to substantiate her current 
claim for service connection for the cause of the veteran's 
death, and of who was responsible for obtaining what 
evidence.   In addition, this notice letter of November 2002 
informed the claimant of the evidence that VA needed.  The 
November 2002 VCAA notice told the claimant of her 
responsibility for submitting evidence, and thereby put her 
on notice to submit all such evidence in her possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 420-22.  In this case, the initial 
AOJ decision was made in March 2003, after the appellant 
received her VCAA notice.  .

It does not appear from a review of the record that any 
clinical evidence relevant to the appellant's current appeal 
is available, but not yet associated with the claims folder.  
Moreover, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability due to service and the record does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The veteran's claims folder has been thoroughly 
reviewed by a VA physician who has provided a medical 
opinions regarding the medical questions central to the 
claim.  


                                                     I.  
Factual Basis

No pertinent abnormalities were noted on the veteran's 
September 1942 examination prior to service induction.  His 
blood pressure was recorded as 120/68.  Review of the service 
medical records reveals that the veteran was seen in July 
1943 and again in late November 1943 with complaints of 
frequent back pain.  The diagnosis was chronic lumbosacral 
arthritis.  

The veteran was again seen in August 1944 for pain on walking 
and limitation of motion in the low back.  X-rays were 
negative.  The veteran was treated with heat and medication 
for pain.  The final diagnosis was acute sacroiliac sprain.  
The veteran was seen again for a sacroiliac sprain in early 
September 1944 and after a brief hospitalization in late 
September 1944 the diagnosis was acute lumbosacral strain.  

When seen again in late October 1944 the veteran's back was 
reported to have improved and a diagnosis of acute 
lumbosacral strain was again rendered.  The veteran's service 
medical records contain no findings indicative of 
cerebrovascular disease or rheumatoid arthritis with muscle 
inflammation.  His October 1945 examination prior to service 
discharge revealed no relevant findings.  His blood pressure 
was 120/80.  

On VA medical examination in April 1947 the veteran 
complained of backache.  Evaluation of the cardiovascular 
system was normal and the veteran's blood pressure was 
112/68.  Orthopedic examination revealed a slight list of the 
trunk to the right.  There was palpable spasm of the left 
erector spinal muscle and there was a 50 percent painful 
limitation of spinal motion.  Severe tenderness was noted 
about the lumbosacral joint.  

During a VA hospitalization from September to November 1950 
the veteran's complaints included low back pain.  An x-ray of 
the lumbosacral spine showed no abnormalities.  Evaluation of 
the spine revealed no limitation of motion or muscular spasm.  
There were no deformities.  Cardiovascular evaluation 
revealed the veteran's blood pressure to be 100/70.At the 
time of discharge the diagnosis was myositis of the lumbar 
spine due to trauma.  


During a VA medical examination in February 1956 an X-ray of 
the lumbar spine showed an arthritic spur on the lower border 
of L5.  

In June 1969 the veteran was hospitalized at a private 
facility for the treatment of an acute myocardial infarction.  
The diagnoses included arteriosclerotic heart disease.  

During a VA examination in March 1970 the veteran reported 
having a heart attack the previous May and soon thereafter he 
noticed weakness in the left arm and leg, which he was told 
was due to a slight stroke.  After evaluation the diagnosis 
was mild left hemiparesis.  Myositis of the lumbar muscles 
was also diagnosed during the examination.  After a VA 
examination in October 1970 the diagnoses included 
arteriosclerotic heart disease with anginal syndrome and 
residuals of left hemiplegia.  

VA clinical records reflect treatment in the 1980s and early 
1990s for disorders that included cerebrovacular accident 
residuals and polymyalgia due to rheumatoid arthritis.  
During a VA hospitalization in March 1995, the veteran gave a 
history that included hypertension, coronary artery disease, 
a subdural hematoma and rheumatoid arthritis.  

VA clinical records reflect hospitalization from February 
2002 to August 2002 for rehabilitation following a stroke 
that resulted in slurred speech and left sided weakness.  
During the hospitalization the reported diagnoses included 
acute cerebrovascular accident, coronary artery disease, 
hypertension, rheumatoid arthritis, and dementia.  During the 
hospitalization the veteran had several infections that were 
a combination of aspiration pneumonia and urinary tract 
infections that resulted in stays in the intensive care unit.  
On August 12, 2002 laboratory studies revealed E. Coli 
urosepsis resulting in poor fluid and food intake, as well as 
febrile episodes.  

On August 15, 2002, the veteran again became febrile again 
with hypotension, tachycardia, and tachypnea.  The veteran 
became comatose due to volume depletion and an inadequate 
response to infection despite antibiotics.  The veteran died 
on August 16, 2002 without regaining consciousness.  The 
assessment was overwhelming E. Coli urosepsis with central 
nervous system, hepatic, and renal shut down.  The veteran's 
death certificate attributed his demise to E. Coli urosepsis, 
due to immobility, due to multiple strokes.  Rheumatoid 
arthritis with muscle inflammation was listed as another 
significant condition contributing to death.  

At the time of the veteran's death, service connection was in 
effect for lumbar myositis, evaluated as 10 percent 
disabling.  

In February 2003 the veteran's claims folder was reviewed by 
a VA physician.  It was noted that the veteran had been 
service connected for myositis first noted in 1944.  In 
August 1944 the veteran was noted to have a lumbosacral 
strain for which he was treated.  In the course of treating 
him one of the service physicians noted slight tenderness in 
the veteran's paravertebral muscles in the upper part of the 
lumbar area, which was diagnosed as myositis.  

This was apparently picked up and listed as his main 
complaint over the following years, although the main 
complaint was never felt to be other than a lumbosacral 
strain or chronic low back pain.  It was noted that the 
veteran ultimately developed hypertension and had a stroke in 
1969 as well as other subsequent medical problems.  He was 
said to have expired from urosepsis due to immobility.  The 
doctor further noted that rheumatoid arthritis first appeared 
in the record in 1995, but the doctor could find no 
verification of this diagnosis elsewhere, although a 
diagnosis of polymyalgia rheumatica was reported slightly 
prior to the diagnosis of rheumatoid arthritis due to 
multiple aches and pains.  It was noted that there was no 
verification of either diagnosis via testing.  

The doctor opined that the myositis suffered by the veteran 
was a result of an acute lumbosacral strain that in no way 
could be related to his ultimate cause of death and would no 
have made any contribution to his demise.  


                                                        II 
Legal Analysis 

When a veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to the veteran's surviving spouse.  
The governing criteria for determining whether a disability 
is service connected are those contained in Chapter 11, of 38 
U.S.C.A..  38 U.S.C.A. § 1310(a).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as rheumatoid 
arthritis or cerebrovascular disease become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The death certificate indicates that the veteran died in 
August 2002, at the age of 81 due to E. Coli urosepsis, due 
to immobility resulting from multiple strokes.  Rheumatoid 
arthritis with muscle inflammation was listed as another 
significant condition contributing to death.  The evidence 
does not show the existence of any cardiovascular or 
cerebrovascular disease resulting in a stroke until 1969, 
almost 25 years after service and such may not be reasonably 
related to the veteran's military service.  There is no 
evidence of any rheumatoid arthritis until the mid 1990s, 
about 50 years after the veteran's service.  

The appellant has argued that the muscle inflammation noted 
on the veteran's death certificate as a contributing cause of 
his death is related to the myositis for which service 
connection had been in effect for many years.  The Board 
notes however, that the physician who completed the death 
certificate clearly related the muscle inflammation listed as 
a contributing cause of death, to the veteran's rheumatoid 
arthritis, which as discussed above, was not service 
connected.  The myositis for which service connection was in 
effect at the time of the veteran's death was related to an 
injury to the lumbar spine during service.  A VA physician 
has reviewed the veteran's claims folder to ascertain if a 
relationship existed between the veteran's service connected 
lumbar spine myositis and his death and the doctors 
conclusion was that there was no such relationship.  

There is no competent evidence linking any of the disorders 
that resulted in the veteran's death to service or to a 
service connected disability.  Specifically, there is no 
evidence that the muscle inflammation noted on the veteran's 
death certificate to his service connected lumbar myositis.  
There is also no evidence that the service-connected myositis 
contributed to the veteran's death.

Accordingly, the evidence is against the appellant's claim, 
and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






